In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Richmond County (Mastro, J.), dated October 9, 1997, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant American Golf Corporation.
Ordered that the order is reversed insofar as appealed from, with costs, that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant American Golf Corporation is denied, and the complaint is reinstated insofar as asserted against that defendant.
The Supreme Court erred in granting that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant American Golf Corporation (see, Drennen v City of New York, 256 AD2d 379; Longo v American Golf Corp., 256 AD2d 387; see also, Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.